 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     RODNEY D. SPARKS,                            Case No. 1:18-cv-00778-JDP
12                       Plaintiff,
                                                    ORDER REGARDING PRO SE
13                        v.                        REPRESENTATION
14     COMMISSIONER OF SOCIAL
       SECURITY,
15
                          Defendant.
16

17
            Claimant Rodney D. Sparks, who is proceeding without a lawyer, has appealed
18
     defendant’s decision denying his application for Social Security benefits and has filed a complaint
19
     before this court. ECF No. 1. On August 21, 2019, the court issued an order setting oral
20
     argument for 2:00 p.m. on September 17, 2019. ECF No. 18.
21
            I understand that Mr. Sparks is receiving assistance with his appeal from a non-lawyer. In
22
     anticipation of the upcoming oral argument, I call attention to the requirements of Local Rule
23
     183(a): “Any individual who is representing himself or herself without an attorney must appear
24
     personally or by courtesy appearance by an attorney admitted to the Bar of this Court and may not
25
     delegate that duty to any other individual, including husband or wife, or any other party on the
26
     same side appearing without an attorney” (emphasis added). In accordance with this rule,
27
     plaintiff will need to present his own case at the September 17 hearing; the non-lawyer who has
28
                                                       1
 1   been assisting him will not be able to participate directly in oral argument.

 2
     IT IS SO ORDERED.
 3

 4
     Dated:     August 21, 2019
 5                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8            No. 205
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
